 

Exhibit 10.1

 

SECOND AMENDMENT TO THE

EMPLOYMENT AGREEMENT

 

This SECOND AMENDMENT, dated October 1, 2020 (the “Second Amendment”) amends the
Employment Agreement, dated as of January 6, 2020 (as amended, the “Agreement”)
by and between Sequential Brands Group, Inc. (the “Company”) and David Conn.
(“Executive” and, collectively with the Company, the “Parties”).

 

For good and valuable consideration, the sufficiency of which the Parties do
hereby acknowledge, the Parties, by executing this Amendment, agree as follows:

 

1.Definitions. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meaning provided in the Agreement.

 

2.Amendments.

 

(a)The Parties acknowledge and agree that the Reduction Period (as defined in
the First Amendment dated as of May 29, 2020 (the “First Amendment”) shall
continue through September 30, 2020, and that, effective as of October 1, 2020,
the Executive’s Base Salary shall return to $600,000 per year. Accordingly, the
Executive acknowledges and agrees that the Difference (as defined in the First
Amendment) is equal to $60,000.

 

3.Miscellaneous.

 

(a)Each Party hereby represents and warrants to the other Party that: (i) such
Party has the full power and authority to enter into this Second Amendment and
to fulfill its obligations hereunder and (ii) when this Second Amendment is
executed and delivered by such Party, this Second Amendment will constitute the
legal, valid and binding obligation of such Party, enforceable against such
Party in accordance with its terms.

 

(b)This Second Amendment may be executed in counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument. The counterparts of this Second Amendment may be executed and
delivered by facsimile or PDF e-mail signature by any of the Parties to any
other Party and the receiving Party may rely on the receipt of such document so
executed and delivered by facsimile or PDF e-mail as if the original had been
received.

 

(c)Except as specifically amended and/or modified by this Second Amendment, the
Agreement is hereby ratified and confirmed and all other terms of the Agreement
shall remain in full force and effect, unaltered and unchanged by this
Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



1

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first written above.

 

  SEQUENTIAL BRANDS GROUP, INC.       By: /s/ Daniel Hanbridge 



  Name: Daniel Hanbridge   Title: Interim CFO

 

  EXECUTIVE       By: /s/ David Conn

  David Conn

 

[Signature page to the Second Amendment]

 

 



 

 